Van Voorhis, J.
(concurring). I agree with Judge Desmond’s statement of the law, but consider that the facts of this case distinguish it from Cullings v. Goetz (256 N. Y. 287) in that the pier where this accident occurred was one of 30 owned and leased by respondent on the Brooklyn water front, that by the leasing arrangements the tenant was forbidden to make repairs, that respondent had watchmen and a crew of 20 men stationed constantly on these piers for the purpose of discovering and repairing defects, and that this was done regularly by respondent without notifying the tenant. Plaintiff’s intestate was killed by the falling of a sliding door 23 feet in height and weighing 1,700 pounds, which respondent and not the tenant was equipped to repair, and would normally have discovered and repaired in the usual course of business. *632Respondent had retained control of these piers to perform this kind of work which the tenant was prevented from doing. Under these circumstances, it seems to me that respondent is not exonerated as matter of law, and that the dismissal of the complaint should be reversed without curtailing the precedent of Cullings v. Goetz (supra).